Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 1 of 16 Page ID #:794



     Brenton R. Babcock (CA Bar No. 162120)
 1   Tyler R. Train (CA Bar No. 318998)
     WOMBLE BOND DICKINSON (US) LLP
 2   400 Spectrum Center Drive, Suite 1700
     Irvine, CA 92618
 3   Telephone: 714-557-3800
     Facsimile: 714-557-3347
 4   Email: brent.babcock@wbd-us.com
     Email: tyler.train@wbd-us.com
 5
     Attorneys for Defendants/Counterclaim Plaintiffs
 6   Accu-Tac, LLC, a California limited liability
     company, and Luis Felipe Salazar, an individual
 7
 8
                          UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
11
12   B-5, INC., a Kansas corporation; and B & T Case No. 5:20-cv-00532-PSG-KK
     INDUSTRIES, LLC, a Kansas limited
13   liability company,
                                                Honorable Philip S. Gutierrez
14       Plaintiffs/Counterclaim Defendants,
             v.                                 DEFENDANTS’ RESPONSIVE
15                                              CLAIM CONSTRUCTION BRIEF
16   ACCU-TAC, LLC, a California limited
     liability company; LUIS FELIPE
17   SALAZAR, an individual; and DOES 1
     through 50, inclusive,
18      Defendants/Counterclaim Plaintiffs.
19
20
21
22
23
24
25
26
27
28
                                                          DEFENDANTS’ RESPONSIVE
                                                        CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 2 of 16 Page ID #:795




 1                                          TABLE OF CONTENTS
 2
     I.    INTRODUCTION ................................................................................................ 1
 3
     II.   ARGUMENT........................................................................................................ 2
 4
                    Terms Invoking Section 112/6 ................................................................... 2
 5
                    1.       “pivot support” ................................................................................. 2
 6
                             a.       Plaintiffs Effectively Concede that Pivot Support
 7                                    Invokes Section 112/6 ........................................................... 2
 8                           b.       The Parties Do Not Dispute that the Corresponding
                                      Structure for Pivot Support Includes the Disclosed
 9                                    Ball and Socket Joint ............................................................. 4
10                  2.       “corresponding structure” ................................................................ 7
11                           a.       The Claimed Corresponding Structure Can Only be
                                      Described Functionally.......................................................... 7
12
                             b.       The Parties Agree that the Corresponding Structure
13                                    Includes the Disclosed Position Feature 110......................... 9
14                  Terms Not Subject to Section 112/6 .......................................................... 9
15                  1.       “stowable” ........................................................................................ 9
16                  2.       “plurality of recesses” .................................................................... 11
17
18
19
20
21
22
23
24
25
26
27
28
                                                              -i-             DEFENDANTS’ RESPONSIVE
                                                                            CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 3 of 16 Page ID #:796




 1                                           TABLE OF AUTHORITIES
 2   Federal Cases
 3
     Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008) ..... 1
 4
     Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1538 (Fed. Cir. 1991) ........................ 3
 5
 6   Mas-Hamilton Grp. v. LaGard, Inc., 156 F.3d 1206, 1213 (Fed. Cir. 1998)................. 7

 7   On Demand Mach. Corp. v. Ingram Indus., Inc., 442 F.3d 1331, 1340
          (Fed. Cir. 2006) ............................................................................................. 10-11
 8
 9   Trs. of Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1362
            (Fed. Cir. 2016) .................................................................................................... 9
10
     Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015)................. 2, 3
11
12
13   Federal Statutes
14   35 U.S.C. § 112, ¶ 6 ............................................................................................... passim
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 -ii-            DEFENDANTS’ RESPONSIVE
                                                                               CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 4 of 16 Page ID #:797




 1          DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
 2   I.    INTRODUCTION
 3         Plaintiffs’ Opening Brief (Dkt. 37) reveals two significant and overarching
 4   deficiencies in Plaintiffs’ proposed claim constructions. First, of the four claim terms
 5   in dispute, none are found in the two Asserted Patents’ common specification. And
 6   while some of the claim terms may have more analogous counterpart disclosures in
 7   the specification than others, Plaintiffs now endeavor to use those very ambiguities—
 8   which they intentionally created in crafting their second-generation patent claims—to
 9   their own unfair advantage. Specifically, Plaintiffs now attempt to broaden each
10   disputed claim term to encompass a scope that far exceeds any possible disclosure in
11   the patents’ specification. But as the original drafters of the patents, Plaintiffs alone
12   were in the position to resolve those ambiguities in their claims during the patent
13   prosecution process, before the patents issued. Accordingly, those ambiguities should
14   not inure to Plaintiffs’ benefit, but instead to the public’s benefit. See Halliburton
15   Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008) (“We note that
16   the patent drafter is in the best position to resolve the ambiguity in the patent claims”).
17   For this reason, adopting Plaintiffs’ proposed constructions would unfairly expand
18   their patent protection well beyond what they are entitled to, and render the Asserted
19   Patents’ invalid for failure to provide adequate written description for their claims.
20         Second, Plaintiffs’ Opening Brief proceeds almost entirely on the defensive—
21   raising purported concerns with Defendants’ proposed constructions, but largely
22   failing to advocate for Plaintiffs’ own proposed constructions.              While some
23   anticipation and attempted preemption can be expected in an opening claim
24   construction brief, the primary focus should be presenting evidence to support
25   Plaintiffs’ proposed constructions. Plaintiffs’ failure to offer such support reveals the
26   fundamental inadequacies of their proposed constructions; namely, that there is little
27   evidence to support those constructions, and crucially, that there is no support from
28   the most important source of intrinsic evidence—the patents’ specification.
                                               -1-       DEFENDANTS’ RESPONSIVE
                                                       CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 5 of 16 Page ID #:798




 1   II.   ARGUMENT
 2                Terms Invoking Section 112/6
 3         Plaintiffs argue that “[i]t is far-fetched to consider either ‘corresponding
 4   structure’ or “pivot support’ to lack a ‘sufficiently definite structure’ when each
 5   phrase either explicitly includes the word ‘structure’ or implies the necessity for one.”
 6   Pls.’ Opening Br. at 10:13-15. But Plaintiffs’ circular reasoning here, that a term
 7   provides a “sufficiently definite structure” merely because it recites the word
 8   “structure” or implicitly needs some structure, completely eludes the Congressional
 9   intent behind Section 112/6:     “Congress struck a balance in allowing patentees to
10   express a claim limitation by reciting a function to be performed . . . while placing
11   specific constraints on how such a limitation is to be construed[.]” Williamson v.
12   Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015). Rather than hiding behind
13   the facially generic placeholder “structure,” Plaintiffs must show where the words of
14   the claims provide a sufficiently definite meaning as the name for a particular
15   structure. Despite Plaintiffs’ misguided efforts, they cannot satisfy this showing with
16   references to structures in the specification, nor with functional language in the
17   claims. As explained below, Plaintiffs completely fail to show where the claims
18   provide sufficiently definite structure for the terms pivot support and corresponding
19   structure. Thus, these terms invoke Section 112/6 and should be construed to be
20   limited to their respective corresponding structures disclosed in the specification, and
21   equivalent structures.
22                1.    “pivot support”
23                      a.    Plaintiffs Effectively Concede that Pivot Support Invokes
                              Section 112/6
24         Plaintiffs’ first sentence in Part V.A.2 of their Opening Brief highlights the fatal
25   flaw behind their entire Section 112/6 pivot support argument: “As for ‘pivot support,’
26   the specification [] provides sufficient information to define the structure.” Pls.’
27   Opening Br. at 12 (emphasis added). Indeed, Defendants do not dispute that the
28   specification describes a structure for the claimed pivot support (primarily, the ball
                                               -2-        DEFENDANTS’ RESPONSIVE
                                                       CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 6 of 16 Page ID #:799




 1   portion 30 and socket member 64, plus ancillary components). But by proceeding
 2   immediately to the specification, Plaintiffs skip the critical first step in the Section
 3   112/6 inquiry of determining “whether the words of the claim are understood by
 4   persons of ordinary skill in the art to have a sufficiently definite meaning as the name
 5   for structure.” Williamson, 792 F.3d at 1348 (emphasis added); see also 35 U.S.C. §
 6   112, ¶ 6 (“An element in a claim for a combination may be expressed as a means [] for
 7   performing a specified function without the recital of structure [] in support thereof,
 8   and such claim shall be construed to cover the corresponding structure [] described
 9   in the specification and equivalents thereof.”) (emphasis added).
10         Plaintiffs further suggest that “[t]he broad language of Claim 1 permits any
11   iteration of a ‘pivot support’ to connect the first portion (i.e., the clamp portion) and
12   the second portion (i.e., the pivot body) provided the ‘pivot support’ permits relative
13   movement between the first and second portions”. Pls.’ Opening Br. at 17:15-18. But
14   this just confirms Plaintiffs’ unfair attempt to encompass any structure that performs
15   the recited function, including structures that are neither disclosed in the specification
16   nor equivalent thereto, which is the antithesis of the requirements of Section 112/6.
17         Finally, as anticipated, Plaintiffs raise the issue of claim differentiation,
18   complaining that “read[ing] the ‘ball and socket’ limitation into the disclosure of
19   Claim 1 . . . would effectively limit the scope of Claim 1 to that of dependent claim 3
20   and/or 13.” Id. at 17:24-26. But as explained in Defendants’ Opening Brief, claim
21   differentiation cannot override Section 112/6. See Defs.’ Opening Br. at 14:13-20
22   (quoting Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1538 (Fed. Cir. 1991)). And
23   consistent with the statutory language, Defendants’ inclusion in their proposed
24   construction of “and equivalent structures” to the disclosed ball and socket joint
25   further defeats Plaintiffs’ claim differentiation argument because claim 1 is
26   necessarily broader than the dependent claims that only recite a ball and socket joint.
27         Because Plaintiffs entirely fail to argue that the words of the claim provide
28   sufficiently definite structure for the term pivot support, Plaintiffs effectively concede
                                                 -3-         DEFENDANTS’ RESPONSIVE
                                                          CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 7 of 16 Page ID #:800




 1   that pivot support invokes Section 112/6.
 2                       b.    The Parties Do Not Dispute that the Corresponding
                               Structure for Pivot Support Includes the Disclosed Ball
 3                             and Socket Joint
 4         Following Plaintiffs’ lead, the Section 112/6 analysis for pivot support may

 5   then proceed to a review of the specification to identify the corresponding structure

 6   that performs the recited function. Fortunately, Plaintiffs and Defendants appear to be

 7   in agreement in this regard. Explaining that “the specification . . . lays an explicit

 8   framework for a structure that the ‘pivot support’ could take,” Plaintiffs quote the

 9   same passage from the specification as Defendants do in their Opening Brief:
           In this example embodiment, this limited pivoting adjustment between
10         clamp portion 12 and pivot body 60 is accomplished by ball and socket
           joint between the two wherein lower surface of clamp body 14 of clamp
11         portion 12 presents a projecting ball portion 30 and the upper surface of
           pivot body 60 includes a socket member 64 for receiving ball portion 30.
12
     Pls.’ Opening Br. at 12:24-28 (quoting ’684 Patent at 3:40-46) (emphases added); see
13
     also Defs.’ Opening Br. at 13:4-7 (quoting same). Plaintiffs continue, “FIG. 6C []
14
     further demonstrates a sufficiently definite structure in which the ‘pivot support’
15
     connects the clamp portion 12 to the pivot body 60, all while permitting relative
16
     movement between the two.” Pls.’ Opening Br. at
17
     13:1-3. As shown in annotated Fig. 6C to the right,
18
     ball portion 30 and socket member 64 are the
19
     primary elements that permit relative movement
20
     between clamp portion 12 and pivot body 60
21
     about longitudinal axis L.        Accordingly, the
22
     parties agree that the corresponding structure in the
23
     specification that performs the claimed function of
24
     “permitting relative movement [between the clamp portion and the pivot body]”
25
     includes the ball and socket joint formed by ball portion 30 and socket member 64.
26
           Plaintiffs subsequently suggest that “the ‘pivot support’ could take the form of a
27
     ‘first pin 33’”. Pls.’ Opening Br. at 13:6. But Defendants do not dispute that first pin
28
                                               -4-         DEFENDANTS’ RESPONSIVE
                                                         CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 8 of 16 Page ID #:801




 1   33, shown above in Fig. 6C, is an element described and illustrated as an ancillary
 2   component, where ball portion 30 and socket member 64 primarily perform the
 3   claimed function of permitting relative movement between clamp portion 12 and pivot
 4   body 60. In fact, Defendants acknowledge as much in their own Opening Brief,
 5   explaining: “The specification describes other elements that are also involved in
 6   permitting the relative movement or ‘pivoting’ between clamp portion 12 and pivot
 7   body 60, such as fastener 32, first pin 33, and second pin 72.” Defs.’ Opening Br. at
 8   13:13-18 (emphases added). By only including the primary ball portion 30 and socket
 9   member 64 in their proposed construction, Defendants endeavored to propose the
10   broadest possible interpretation of the specification’s corresponding structure for pivot
11   support. But to the extent that Defendants would prefer further details, such as “the
12   disclosed ‘ball and socket joint [elements 30 and 64]’, ‘fastener [element 32]’, ‘first
13   pin [element 33]’, and ‘second pin [element 72]’, and equivalent structures” for the
14   construction of pivot support (having argued that these additional components are also
15   involved in performing the claimed function), Defendants would accept such a
16   friendly amendment.
17         Defendants have explained that the specification provides only a single
18   embodiment for performing the recited function—the ball and socket joint. Defs.’
19   Opening Br., Part III.D.1.a.ii. Surprisingly, Plaintiffs argue that “an alternative
20   embodiment exists which performs the same function without the need for a ball and
21   socket structure.” Pls.’ Opening Br. 18:15-16. Even under the most liberal reading of
22   the specification, however, this suggestion is entirely false. The only support that
23   Plaintiffs provide for this proposition is a half-page block quote repeating the
24   identical attorney argument that Plaintiffs present just a few pages earlier in their
25   same Opening Brief. See id. at 18:18 – 19:2 (essentially arguing, “I’m right because I
26   said so previously”). For the avoidance of any doubt, the specification sets forth
27   absolutely no “alternative embodiment” that performs the claimed function “without
28   the need for a ball and socket structure.” Id. at 18:15-16. Plaintiffs’ wholly fabricated
                                                -5-          DEFENDANTS’ RESPONSIVE
                                                          CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 9 of 16 Page ID #:802




 1   contention that an alternative embodiment exists where first pin 33 can perform the
 2   claimed function alone without the disclosed ball and socket joint is entirely
 3   unsupported by the patents’ specification and drawings. Indeed, quite the opposite is
 4   true; the specification explains, “[f]irst pin 33 passes through the center of ball shaped
 5   head 32A, is also aligned with the center of ball portion 30”. ’684 Patent at 3:55-57.
 6   At the risk of overstating this point, but because of its central importance here,
 7   Defendants present below the full passage from the specification containing the only
 8   three mentions of “first pin 33,” along with the only figures referenced in the entire
 9   paragraph surrounding this passage—Figs. 6B, 6C, and 7A:
10
11
12
13
14   ’684 Patent at 3:54-60.
15
16
17
18
19
20
21
22
23   Id., Figs. 6B, 6C, 7A. As shown above, the specification nowhere contemplates any
24   embodiments having first pin 33 without ball portion 30 or socket member 64.
25         Because ball portion 30 and socket member 64 are essential elements described
26   in the specification as performing the function of the pivot support recited in the
27   claims, this term must be construed, at a minimum, to include the ball and socket joint
28   formed by ball portion 30 and socket member 64, and equivalent structures.
                                             -6-        DEFENDANTS’ RESPONSIVE
                                                      CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 10 of 16 Page ID #:803




 1                2.    “corresponding structure”
 2                         a. The Claimed Corresponding Structure Can Only be
                              Described Functionally
 3         Plaintiffs argue that “[t]he structure of the ‘corresponding structure’ is
 4   sufficiently defined in the context of Claim 1” because the corresponding structure “is
 5   configured to mate or interact with a recess on the leg mount assembly in order to
 6   secure the leg assembly in a specific place.” Pls.’ Opening Br. at 10:25 – 11:2
 7   (emphasis added). But here, Plaintiffs are merely regurgitating the function recited in
 8   the claim in a feeble effort to describe the structure of the claimed corresponding
 9   structure.1 In particular, the claim recites the function of the corresponding structure
10   as “mat[ing] with and be[ing] releasably secured within one of the plurality of
11   recesses.” The Federal Circuit has expressly distinguished between the recitation of
12   function and the recitation of definite structure in a claim limitation. E.g., Mas-
13   Hamilton Grp. v. LaGard, Inc., 156 F.3d 1206, 1213 (Fed. Cir. 1998) (“[T]he
14   limitation’s language does not provide any structure. The limitation is drafted as a
15   function to be performed rather than definite structure or materials.”). Consequently,
16   Plaintiffs’ reliance on the claimed function cannot avoid Section 112/6, and instead
17   confirms that 112/6 treatment is necessary. Indeed, if functional language could spare
18   claim terms from Section 112/6, then the statute would be meaningless.
19
     1
        Plaintiffs reiterate these two functions frequently as a consistent theme in their
20   argument. See, e.g., Pls.’ Opening Br. at 11:6-8 (“the ‘structure’ must be constructed
21   to ‘mate’ with any one of the recesses . . . and [] the structure must be capable of
     securing the leg assembly in place when ‘mated’ with a recess.”); id. at 11:23-26
22   (“the ‘corresponding structure’ . . . is shaped in a way that enables it to interact and
23   mate with any one of the recesses . . . and allows an operator to place a leg assembly
     in any one of a number of positions”); id. at 11:28-12:2 (“The structure . . . must be
24   capable [of] interacting/mating with the plurality of position recesses, and it must be
25   capable of securing the leg assembly in place”); id. at 12:2-6 (“A person of ordinary
     skill would understand the parameters of what shape the structure may take based on .
26
     . . the need that it be capable of mating with a recess and securing the leg assembly
27   100 in place.”); id. at 12:6-8 (“A person of ordinary skill would also understand that
     the shape need not perfectly mesh with the recess, so long as the shape operates to
28
     mate therewith and secure the leg in place”.) (all emphases added).
                                                 -7-        DEFENDANTS’ RESPONSIVE
                                                          CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 11 of 16 Page ID #:804




 1         Plaintiffs also argue that the claim provides sufficiently definite structure for the
 2   term corresponding structure because “the ‘structure’ must be located on the leg
 3   mount assembly”. Pls.’ Opening Br. at 11:5-6. But claim 1 recites nothing about
 4   where the corresponding structure is “located”; rather, it merely recites: “each leg
 5   mount assembly further including a corresponding structure” (emphasis added).
 6   Plaintiffs subsequently attempt to confuse the claimed “leg mount assembly” with
 7   different structures in the specification, arguing that the shape of the corresponding
 8   structure is based on “its location on the leg assembly 100” and “its relation to the leg
 9   mount assembly 92”. Id. at 12:4-5. But neither element 100 (the “leg assembly”) nor
10   element 92 (the “mounting surface”) in the specification are the claimed “leg mount
11   assembly.” While the terms may sound similar, “leg assembly 100” corresponds more
12   closely to the claimed “two legs [that] are attached on opposing sides [of the second
13   portion].” ’684 Patent, cl. 1. And Plaintiffs’ repeated attempt to pass off “mounting
14   surface 92” as “leg mount assembly 92” is wholly misleading and mischaracterizes the
15   specification. The claimed “leg mount assembly” (which, like many other claim
16   terms, appears nowhere in the specification) is, in fact, not a single structure on which
17   something could be “located.” Instead, the claimed “leg mount assembly” is exactly
18   what it sounds like—an assembly of parts for mounting the legs, “including a pivot
19   connection” and “further including a corresponding structure.” ’684 Patent, cl. 1.
20   And finally, even assuming arguendo that the claim did provide a vague clue as to the
21   possible location of the corresponding structure, any such hint alone would not
22   provide a sufficiently definite structure to escape Section 112/6.
23         The remainder of Plaintiffs’ arguments to avoid the consequences of Section
24   112/6 treatment here focus on the premise that “[t]he specification and drawings for
25   each patent-in-suit further explain and illustrate the structure of the ‘corresponding
26   structure’”. Id. at 11:15-16. But as discussed above, reliance on the specification and
27   drawings simply confirms that words of the claim fail to provide a sufficiently definite
28   structure. Because Plaintiffs are unable to point to anything other than functional
                                             -8-         DEFENDANTS’ RESPONSIVE
                                                      CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 12 of 16 Page ID #:805




 1   language from the claim to describe the corresponding structure, and rely solely on
 2   the specification to define its structure, this term necessarily invokes Section 112/6.
 3                       b.     The Parties Agree that the Corresponding Structure
                                Includes the Disclosed Position Feature 110
 4         In identifying the specification’s support for the claimed corresponding
 5   structure, Plaintiffs explain, “[t]he surface of head portion 104 which mates with
 6   mounting surface 92 includes a position feature 110,” and later even write “the
 7   ‘corresponding structure i.e., the position feature 110”. Id. at 11:19-24. Plaintiffs
 8   provide no alternative elements or embodiments here, which is understandable
 9   because there is only a single embodiment disclosed in the specification. Because
10   Defendants agree that the claimed corresponding structure best corresponds with the
11   disclosed position feature 110, Defendants will not further belabor this point.
12         The term corresponding structure invokes Section 112/6 because it claims a
13   structure by merely reciting its function (what it does) without reciting any definite
14   structure (what it is), and should thus be construed accordingly as the disclosed
15   “position feature [element] 110 which is shaped to be received by any one of [the]
16   position channels” and equivalent structures.
17                Terms Not Subject to Section 112/6
18                   1. “stowable”
19         In stark contrast to Plaintiffs’ heavy—and improper—reliance on the
20   specification to avoid Section 112/6 discussed above, when discussing the term
21   stowable, Plaintiffs wish to completely ignore the specification and instead focus
22   solely on the claim language in a vacuum, thereby hoping to impermissibly broaden
23   this term. But Plaintiffs again conduct the wrong analysis. Without support, Plaintiffs
24   assert, “[t]he claims are the primary resource for determining the scope of the
25   invention.” Pls.’ Opening Br. at 2:1-2. But the Federal Circuit has held that “[t]he
26   specification is the single best guide to the meaning of a disputed term, and is, thus,
27   the primary basis for construing the claims.” Trs. of Columbia Univ. in City of New
28   York v. Symantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016) (emphases added)
                                          -9-       DEFENDANTS’ RESPONSIVE
                                                  CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 13 of 16 Page ID #:806




 1   (internal quotations and citations omitted). Defendants acknowledge that both the
 2   claims and specification are critically important, and to the extent possible, claim
 3   constructions should be informed by both.
 4         With a myopic focus on the claim language in isolation (to the exclusion of the
 5   specification), Plaintiffs argue: “the claim[ed] ‘stowable’ is distinct and used
 6   separately from ‘locked.’” Pls.’ Opening Br. at 14:11-12. Plaintiffs then attempt to
 7   mischaracterize Defendants’ position as: “‘stowable’ [] simply mean[s] ‘lockable’”.
 8   Id. at 14:23-24.     But this argument purposely misreads Defendants’ proposed
 9   construction, which Defendants deliberately broadened to read “lockable or releasably
10   securable” in anticipation of Plaintiffs’ argument here.2 As explained below, while
11   any construction broader than “locked” likely exceeds the scope of the specification,
12   Defendants nevertheless endeavored to propose a construction that remained as
13   faithful to the specification as possible while also addressing Plaintiffs’ concerns of
14   the differentiation between “locked” and “stowable.”             Conversely, Plaintiffs’
15   construction overreaches and far exceeds the specification’s disclosure.
16         Plaintiffs argue that they made “the deliberate choice of the word ‘stowable’ for
17   certain leg orientations versus ‘locked’ for others.”       Id. at 16:20-21.     But this
18   particular after-filing distinction is only present in the second generation claims, and
19   Plaintiffs admit that “the specification uses the word ‘locks’ in conjunction with the
20   folded [forward and rearward] positions.” Id. at 16:6-7 (emphasis added). So any
21   belated strategic “choice” that Plaintiffs made after filing the patents’ specification in
22   an effort to broaden their claim scope by using a new term “stowable” rather than
23   “locked” would be an improper attempt by Plaintiffs to claim broader than they
24   disclosed in the specification (especially considering that the word “stowable” never
25   appears in the specification). See On Demand Mach. Corp. v. Ingram Indus., Inc., 442
26
     2
27     In discussing the function of the corresponding structure, Plaintiffs repeatedly
     acknowledge that it is “to secure the leg assembly in a specific place”. Pls.’ Opening
28
     Br. at 10:25 – 11:2 (emphasis added); see supra note 1.
                                               -10-       DEFENDANTS’ RESPONSIVE
                                                       CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 14 of 16 Page ID #:807




 1   F.3d 1331, 1340 (Fed. Cir. 2006) (“the claims cannot be of broader scope than the
 2   invention that is set forth in the specification.”).       The specification does not
 3   distinguish between the positioning of the various leg orientations or even
 4   contemplate different, open-ended possibilities for such positioning.          Plaintiffs
 5   concede that “FIGS. 4 and 5 [] illustrate the leg assemblies in their stowed positions,
 6   i.e., rearward and forward adjacent the weapon.” Pls.’ Opening Br. at 14:27-28
 7   (emphasis added). But the specification discloses, in no uncertain terms: “Placing
 8   position feature 110 in position channel 92B1 locks leg assembly 100 in a folded
 9   forward position shown in FIG. 4”; and “Placing position feature 110 in position
10   channel 92B4 locks leg assembly 100 in the folded back position shown in FIG. 5.”
11   ’684 Patent at 5:36-44 (emphases added). So Plaintiffs’ argument that there is “no
12   requirement that the legs be capable of ‘locking’ into the ‘stowed’ position when
13   evaluating the language of the claims,” id. at 16:13-14, wholly contravenes the
14   express disclosure in the patents’ specification and, if adopted, would render the
15   Asserted Patents’ claims invalid for lacking adequate written description support. If
16   any attempt can be made to reconcile the claim term stowable with the specification
17   from which it is noticeably absent, then Defendants’ proposed construction “lockable
18   or releasably securable” represents the broadest possible construction for that term.
19                2.    “plurality of recesses”
20         Plaintiffs again try to impermissibly broaden an undefined claim term, here
21   plurality of recesses, beyond what the patents’ specification supports. Time after
22   time, Plaintiffs refer to the plural “recesses” in their argument, but the specification
23   only discloses a single “recess pattern 92A.” Plaintiffs dismiss the specification’s
24   disclosure of recess pattern 92A as an “isolated excerpt[] from the specification,” Pls.’
25   Opening Br. at 20:15, when actually, this excerpt is only “isolated” because it is the
26   only pertinent mention of “recess” in the entire specification. The specification does
27   not disclose an alternative embodiment where there are multiple (or a “plurality”) of
28   recesses. And Plaintiffs even admit that the claimed “recesses” correspond to the
                                            -11-       DEFENDANTS’ RESPONSIVE
                                                     CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 15 of 16 Page ID #:808




 1   specification’s disclosure of “position channels,” see id. at 21:10, which are formed in
 2   recess pattern 92A and shown below in Fig. 6A as interconnected channels setback
 3   into mounting surface 92. Arguing that “FIG. 6A is a singular example of how the
 4   leg mounting surface 92 could be designed,” id. at 22:12-13, Plaintiffs alternatively
 5   present FIG. 3A as “depict[ing] a leg mounting surface 92 wherein recesses are
 6   formed via indentations around the perimeter of the leg mounting surface 92,” id. at
 7   22:19-20. But Plaintiffs engage in pure speculation here because, as shown below,
 8   Fig. 3A does not point to mounting surface 92, recess pattern 92A, or position
 9   channels 92B1-B4, and its related discussion in the specification includes nothing in
10   this regard. In fact, Fig. 3A is a strange outlier in the Asserted Patents, being the only
11   figure to show a configuration with apparently two leg fasteners. See Fig. 8, element
12   106A. Even base Fig. 3 (from which Fig. 3A was derived) shows the same device as
13   all of the other figures. Given the numerous errors in the Asserted Patents, Fig. 3A
14   represents yet another obscurity that Plaintiffs are now attempting to abuse to broaden
15   their protection. But even assuming arguendo that Fig. 3A were purposely included
16   as a different embodiment (contrary to the express disclosure in the specification),
17   Defendants’ proposed construction remains consistent with this drawing. As shown
18   below, Fig. 3A has a surface with communicating (interconnected) channels that is
19   setback from a mounting surface, just as shown in Fig. 6A. To better illustrate these
20   common features, a perspective drawing of Fig. 6A is provided below (center):
21
22
23
24
25
26
27
28   Thus, the Court should adopt Defendants’ construction for plurality of recesses.
                                             -12-        DEFENDANTS’ RESPONSIVE
                                                      CLAIM CONSTRUCTION BRIEF
Case 5:20-cv-00532-PSG-KK Document 39 Filed 05/24/21 Page 16 of 16 Page ID #:809




 1   Dated: May 24, 2021            WOMBLE BOND DICKINSON (US) LLP
 2
 3                                  By: /s/ Tyler R. Train____________________
                                        Brenton R. Babcock
 4                                      Tyler R. Train
                                        Attorneys for Defendants,
 5                                      Accu-Tac, LLC, a California limited liability
                                        company and Luis Felipe Salazar, an
 6                                      individual

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -13-       DEFENDANTS’ RESPONSIVE
                                                    CLAIM CONSTRUCTION BRIEF
